DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 3/5/21 has been considered.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, 10, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017079460 (hereinafter D1).
A.	As per claim 1, D1 discloses:
An autonomous vehicle (Fig. 1:130) comprising: 
one or more processors (147); 
a network interface (Fig. 4:402); and 

storing information associated with a computing device (Fig. 4:404) indicating that the computing device is authorized to provide guidance to the autonomous vehicle [0081- teleoperator identifier]; 
storing message type information indicating a type of message associated with the guidance [0082- types of data; 0083- guidance/trajectory information]; 
receiving, via the network interface (Fig. 4:402], a message associated with providing a first guidance to the autonomous vehicle [0083-0084- trajectory/path information]; 
determining, based at least in part on the information, that the message is associated with the computing device [0081- message includes teleoperator identifier]; 
determining that the message is associated with the type of message [0083- trajectory/path information]; 
determining that the message complies with configuration data associated with maneuvering the autonomous vehicle and state information associated with the autonomous vehicle [0084- message from teleoperator takes AV speed, speed limit and/or policy considerations [0087, 00880] into account in providing trajectory/path information to the AV]; and 
controlling the autonomous vehicle based at least in part on the message [0089- control commands generated from the teleoperator message].

C.	As per claim 3, as above whereby at least a guidance message is communicated to the AV [0083- trajectory/path].
D.	As per claim 5, as above whereby at least the vehicle speed is taken into consideration [0084- current velocity].
E.	As per claim 6, as noted above for claim 1 whereby the operations include the steps of receiving the teleoperator system identifier [0081], receiving trajectory/path data [0083] whereby the trajectory/path information takes into consideration the state information and configuration data [0087,0088] and controlling the AV [0089].
F.	As per claims 9 and 10, as noted above for claim 3 [0083] and control of the AV based thereon [0089].
G.	As per claim 16, as noted above for claim 6 whereby the functions are performed by one or more processors executing code stored on a computer-readable medium [0063, 0064].
H.	As per claim 19, as noted above for claim 5.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017079460 (hereinafter D1).
	D1 is applied as above whereby the teleoperator system is identified with an identifier [0081] to ensure authorization to command the AV.  D1 further suggests using encryption technology to provide secure communications between the teleoperators system and the AV [0081].  Claims 4 and 11 list various known encoding schemes.  One of ordinary skill in the vehicle remote control arts would have found it obvious, prior to the effective filing date of the claimed invention, to utilize known encoding schemes, such as those listed in claims 4 and 11, to provide the secure communications suggested by D1 (supra), thus preventing unauthorized control of the AV.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
s 7, 8, 12-15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited patents are of general interest and provide background information.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661